Case: 16-41454      Document: 00514040418         Page: 1    Date Filed: 06/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 16-41454
                                                                                Fifth Circuit

                                                                              FILED
                                 Conference Calendar                      June 20, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

OSCAR JOSE CORDOVA-AVELAR, also known as Oscar Cordova,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-875-1


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Oscar Jose Cordova-
Avelar has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Cordova-Avelar has not filed a response.                   We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41454    Document: 00514040418     Page: 2   Date Filed: 06/20/2017


                                 No. 16-41454

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2